UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-2303


ANTHONY PARKER,

                  Plaintiff - Appellant,

          v.

SCHAEFFLER GROUP USA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(0:15-cv-00521-DCN)


Submitted:   February 16, 2017              Decided:   February 21, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Parker, Appellant Pro Se.        Katherine Dudley Helms,
Christopher Ray Thomas, OGLETREE DEAKINS NASH SMOAK & STEWART, PC,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Parker appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his

complaint.    The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).        The magistrate

judge recommended that the complaint be dismissed and advised

Parker    that    failure   to   file    timely   objections     to   this

recommendation could waive appellate review of a district court

order based upon the recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.          Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474
U.S. 140 (1985).    Parker has waived appellate review by failing to

file     timely    objections    after    receiving     proper    notice.

Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                 AFFIRMED




                                    2